Citation Nr: 0925123	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  06-37 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to 
January 1957, January 1957 to May 1960, and January 1991 to 
March 1991.  The Veteran died in March 2004.  The appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

Although the appellant originally requested a Board hearing, 
she withdrew her request in March 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the appellant's claim of service connection 
for the cause of the Veteran's death.

The appellant essentially contends that, although the Veteran 
was not service connected for any disorder at the time of his 
death he had pulmonary disability, specifically chronic 
obstructive pulmonary disease (COPD), that was either 
incurred during, or aggravated by, his active service and 
that this pulmonary disability contributed to cause his 
death.

The Veteran's March 2004 death certificate shows the Veteran 
lists the immediate cause of death was cardiopulmonary 
arrest.  The underlying cause of death was bronchocarcinoma.  
The record reflects that X-rays contained findings consistent 
with COPD in October 1990, prior to his final period of 
active duty.  Minimal interstitial fibrosis, with no acute 
process, was noted at that time.  The diagnosis of COPD was 
confirmed during his final period of active duty in March 
1991.  At the time of the Veteran's Army Reserves retirement 
examination in November 1993, the diagnosis of COPD was 
confirmed once again.  At that time, the examiner noted a 
"circular 1.5 cm rim like calcification projected over the 
left 5th rib . . . probably old sequelae of inflammation or 
scars."  A private medical report from February 2004 noted a 
malignancy of the left lung, very large, causing atelectasis, 
pleural effusion, and mediastinal adenopathy.  An additional 
private report noted a principal diagnosis of a malignant 
neoplasm of the upper lobe, with several secondary diagnoses, 
to include COPD.  The following month, the Veteran passed 
away.

Based on this evidence, the Board finds that there is a 
further VA duty to assist the appellant in developing 
evidence pertinent to her claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2008).  In this case, there 
is no medical opinion of record addressing whether the 
Veteran's active military service contributed to his cause of 
death.  The Board is of the view that a medical opinion 
should be obtained on remand to ascertain whether the 
Veteran's terminal cancer originated during active service or 
was aggravated therein.  See 38 C.F.R. § 3.159(c)(4) (2008); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, the Veteran's death certificate indicates that he 
died in the Comanche County Memorial Hospital in Lawton, 
Oklahoma.  The Veteran's terminal records from this facility 
have not been associated with the claims file.  As additional 
records that may exist which are pertinent to the appellant's 
claim, attempts should be made to obtain these records.  See 
38 C.F.R. § 3.156(c).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any required releases, 
the RO or AMC should obtain copies of the 
Veteran's terminal medical records from 
the Comanche County Memorial Hospital in 
Lawton, Oklahoma dated immediately prior 
to his death in March 2004, including, 
specifically, any terminal summary.  If 
these records do not exist or are other 
unavailable, that should be noted and 
documented in the claims file.

2.  Following the receipt of records 
requested in the paragraph above, to the 
extent available, the RO should arrange 
for a VA opinion, in the appropriate 
specialty, to determine whether a 
pulmonary disorder was incurred in or 
aggravated by active service, and if so, 
whether that disorder was of such severity 
as to have had a material influence in 
accelerating the Veteran's death.  After 
examination and review of the claims 
folder, the examiner should address the 
following:

a)  Is it at least as likely as not 
that the Veteran suffered from a 
chronic pulmonary disorder, to include 
COPD and bronchocarcinoma, that was 
incurred during any period of active 
duty?

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

b)  If it is found that any pulmonary 
disorder existed prior to any period of 
active duty, is it at least as likely 
as not that the disability was 
aggravated during a subsequent period 
of active duty?

Note: The term "aggravated" in the above 
context refers to a permanent worsening 
of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

c)  For each pulmonary condition that 
the examiner determines was either 
incurred in or aggravated by service, 
the examiner should proffer an opinion 
as to whether the condition contributed 
substantially or materially to the 
cause of the Veteran's death, combined 
with other disorders to cause death, or 
aided to lend assistance to the 
production of death?

Note: It is not sufficient to show that 
a service-connected condition causally 
shared in producing death.  Rather, it 
must be shown that there was a causal 
connection.

d)  For each pulmonary condition 
identified, the examiner should 
indicate whether the disability was of 
such severity as to have had a material 
influence in accelerating his death?

The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  A rationale 
for any opinion expressed should be 
provided.

3. After the requested development has 
been completed, the RO/AMC should 
readjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, to include any 
additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


